Case 4:21-cv-02729 Document 16 Filed on 09/15/21 in TXSD Page 1 of 5




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 15, 2021
                                                               Nathan Ochsner, Clerk
Case 4:21-cv-02729 Document 16 Filed on 09/15/21 in TXSD Page 2 of 5
Case 4:21-cv-02729 Document 16 Filed on 09/15/21 in TXSD Page 3 of 5
Case 4:21-cv-02729 Document 16 Filed on 09/15/21 in TXSD Page 4 of 5
Case 4:21-cv-02729 Document 16 Filed on 09/15/21 in TXSD Page 5 of 5
